 1   RICHARD A. BESHWATE, JR., SBN: 179782
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 266-5000
 4
     Attorney for Defendant
 5   JORGE LOERA
 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                         Case No. 1:19-cr-00050-LJO-SKO-1
11                       Plaintiff,
12           v.                                         STIPULATION AND ORDER TO
                                                        CONTINUE HEARING
13    JORGE LOERA,
14                       Defendant.
15

16          IT IS HEREBY STIPULATED by and between the parties hereto through their respective

17   counsel, RICHARD A. BESHWATE, JR. attorney for Defendant JORGE LOERA, and

18   KIMBERLY SANCHEZ, Assistant U.S. Attorney for Plaintiff, that the hearing currently

19   scheduled for July 29, 2019, at 1:00 p.m., shall be continued until September 30, 2019, at 1:00

20   p.m.

21          This continuance is necessary because parties need additional time to investigate a matter

22   and negotiate a resolution.

23          The parties stipulate that the time until the next hearing should be excluded from the

24   calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are

25   served by the court excluding such time, so that counsel for the defendant may have reasonable

26   time necessary for effective preparation, taking into account the exercise of due diligence. 18

27   U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are served

28   by granting this continuance outweigh the best interests of the public and the defendant in a
                                                       1
 1   speedy trial. 18 U.S.C. §3161(h)(7)(A).

 2            Dated: July 25, 2019                Respectfully submitted,

 3
                                                  /s/ RICHARD A. BESHWATE, JR.
 4                                                RICHARD A. BESHWATE, JR.
 5                                                Attorney for Defendant,
                                                  JORGE LOERA
 6

 7
              Dated: July 25, 2019                Respectfully submitted,
 8

 9                                                /s/ KIMBERLY SANCHEZ
                                                  KIMBERLY SANCHEZ
10                                                Assistant U.S. Attorney
11

12                                                ORDER
13            The status conference hearing as to the above named defendant currently scheduled for
14   July 29, 2019, at 1:00 p.m., is continued until September 30, 2019, at 1:00 p.m.
15
     IT IS SO ORDERED.
16

17   Dated:     July 26, 2019                                    /s/   Sheila K. Oberto           .
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
